Filed 7/21/15 Anthony P. v. Super. Ct. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


ANTHONY P.,                                                          B263683
                                                                     (Los Angeles County
         Defendant and Petitioner,                                   Super. Ct. No. CK62928)

         v.

THE SUPERIOR COURT OF LOS
ANGELES COUNTY,

         Respondent;

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

          Real Party in Interest.



         APPEAL from an order of the Superior Court of Los Angeles County, Annabelle
G. Cortez, Judge. Petition denied.
         Law Offices of Alex Iglesias, Steven Shenfeld and Elizabeth Jacobo for Defendant
and Petitioner.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, and Peter Ferrera, Principal Deputy County Counsel, for Real Party in
Interest.
                                   I. INTRODUCTION


       Anthony P., the alleged father of 10 month-old A.P. (the child), has filed an
extraordinary writ petition pursuant to California Rules of Court, rule 8.452.1 Anthony
seeks to set aside an April 7, 2015 dispositional order which set the matter for a Welfare
and Institutions Code section 366.26 parental rights termination hearing.2 Anthony
contends the juvenile court’s failure to determine whether he is the child’s biological
father requires reversal of the order setting the matter for a parental termination rights
hearing. We conclude the juvenile court did not err. But if there was error, it was
harmless. Accordingly, we deny the petition.


                   II. FACTS AND PROCEDURAL BACKGROUND


       The child was born in September 2014 with drugs in her system. Learning of the
child’s positive toxicology test, the Department of Children and Family Services (the
department) detained her in the hospital and filed a section 300 petition. The department
then placed the child in the home of a nonrelative extended family member who was
caring for two of the youngster’s half-siblings.
       The mother, A.R., reported that Anthony was the father. Anthony had been
incarcerated since being arrested three months before the child’s birth. Anthony was
serving a two and one-half year, state prison sentence for vehicle theft. (Veh. Code, §
10851, subd. (a). His expected release date was March 19, 2016. (As will be noted, the
March 19, 2016 expected release date was beyond the period of time available for
reunification services.) The mother and Anthony were not married. The mother said
Anthony was not present at the child’s birth and did not sign the birth certificate.
Moreover, Anthony did not: hold himself out openly as the child’s parent; receive the

1
       All further references to rules are to the California Rules of Court.
2
       All further statutory references are to the Welfare and Institutions Code unless
stated otherwise.

                                              2
child into his home; or help to support the child. Paternity testing had not been
conducted.
       At the September 10, 2014 detention hearing, the juvenile court found Anthony
was an alleged father. As there had not been enough time to bring him to court, Anthony
was not present at the hearing. The matter was continued to October 7, 2014, for a
contested adjudication hearing.
       Anthony was present at the October 7, 2014 hearing. His attorney, Elizabeth
Jacobo, submitted a Statement Regarding Parentage, Judicial Council Form JV-505, that
she stated she completed with Anthony at the hearing. The form was not personally
signed by Anthony. It was signed for Anthony by Ms. Jacobo. The form states Anthony
believed he was the father and requested a judgment of parentage. Anthony did not
request a finding of presumed parenthood. Based on Anthony’s form JV-505, the
juvenile court found the previous finding he is an alleged father was appropriate.
Anthony did not object, request a finding he is the biological father nor request paternity
testing. The matter was continued to December 4, 2014, for a further adjudication
hearing.
       On December 4, 2014, Anthony’s attorney, Ms. Jacobo, requested a continuance
of the dispositional portion of the adjudication hearing. Anthony was absent from the
hearing as he had waived his right to be present. Ms. Jacobo wanted Anthony to be
interviewed, to learn if a basis existed for finding him to be a presumed father and thus
entitled to reunification services. Ms. Jacobo offered, “Perhaps he was involved with the
mother during her pregnancy.” The juvenile court denied Ms. Jacobo’s continuance
motion. The child was declared a dependent of the juvenile court based on sustained
allegations under section 300, subdivisions (b) and (j). The sustained allegations
indicate: the child was born “suffering from a detrimental condition consisting of a
positive toxicology screen for amphetamines and marijuana”; this detrimental condition
existed only because of “unreasonable acts by the child’s mother”; the mother’s
misconduct placed the child at risk of physical harm and damage; the mother has a
history of unlawful drug use and is a current amphetamine and marijuana user; the drug

                                             3
use renders the mother incapable of providing regular care for the child; the mother used
illicit drugs during her pregnancy; and two of the child’s siblings received permanent
placement services due to the mother’s illicit drug use. Custody was taken from the
parents, and, as no reunification services were ordered, the matter was set for a selection
and implementation hearing under section 366.26. The juvenile court found “by clear
and convincing evidence” pursuant to section 361.5, subdivision (a) that no reunification
services were warranted. The juvenile court found Anthony had not played the role of
parent for the child in that he: had not signed a paternity declaration; was not married to
the mother; was not present at the birth; was not named on the birth certificate; did not
sign the birth certificate; and did not receive the child into his home. The juvenile court
expressly ruled, “[Anthony] has not risen to the level[] that he should be deemed a
presumed father.”


                                    III. DISCUSSION


       Anthony contends the order setting the matter for a parental termination rights
hearing must be reversed because the juvenile court failed to make a parentage
determination as required by rule 5.635. He contends that had the juvenile court found he
is the biological father, it might have ordered reunification services. We disagree with
the contention. The juvenile court did not err. Even if there was error, any error was
harmless.
       Rule 5.635 provides, in pertinent part: “(e) If . . . there has been no prior
determination of parentage of the child, the juvenile court must take appropriate steps to
make such a determination. [¶] (1) Any alleged father and his counsel must complete
and submit Statement Regarding Parentage (Juvenile) (form JV-505). . . . [¶] (2) To
determine parentage, the juvenile court may order the child and any alleged parents to
submit to genetic tests and proceed under Family Code section 7550 et seq. [¶] (3) The
court may make its determination of parentage or nonparentage based on the testimony,
declarations, or statements of the alleged parents. The court must advise any alleged

                                              4
parent that if parentage is determined, the parent will have responsibility for the financial
support of the child, and, if the child receives welfare benefits, the parent may be subject
to an action to obtain support payments.” Form JV-505 requires both the alleged father
and his attorney to personally sign the form. Rule 5.635 has been said to implement the
provisions of section 316.2, which provides, in subdivision (a), “At the detention hearing,
or as soon thereafter as practicable, the court shall inquire of the mother and any other
appropriate person as to the identity and address of all presumed or alleged fathers.”
(E.g., In re Kobe A. (2007) 146 Cal. App. 4th 1113, 1121; see In re B.C. (2012) 205
Cal. App. 4th 1306, 1311-1312.)
       In order to obtain a determination of parentage, Anthony and Ms. Jacobo were
obliged to timely provide a properly completed form JV-505. They did not. Anthony did
not personally sign the form. There are sound reasons to require an alleged father to
personally sign a statement requesting a determination of parentage. It is no trifling
matter to assert one’s parentage. (See, e.g., Fam. Code, § 3900 [parents have a duty to
support their child]; Thompson v. Thames (1997) 57 Cal. App. 4th 1296, 1310-1311.)
Requiring the alleged father’s personal signature ensures that a request of such
consequence comes from him. The juvenile court was not required to make a
determination of biological paternity based on an unsigned request.
       In any event, if the failure to make the parentage determination was a mistake, the
error is harmless. In the circumstances of this case, there is no possibility reunification
services would have been ordered had the court found biological paternity. Harmless
error analysis under People v. Watson (1956) 46 Cal. 2d 818, 836 is applied in
dependency cases when a statutory mandate is disobeyed. (In re Jesusa V. (2004) 32
Cal. 4th 588, 624-625; Cal. Const., art. VI, § 13.)
       Only a presumed father is entitled to receive reunification services. (In re
Zacharia D. (1993) 6 Cal. 4th 435, 451; In re E.T. (2013) 217 Cal. App. 4th 426, 437.)
Anthony does not challenge the juvenile court’s finding that he was merely an alleged
father. (§ 316.2, subd. (a); In re Zacharia D., supra, 6 Cal.4th at p. 449, fn. 15; In re
Jovanni B. (2013) 221 Cal. App. 4th 1482, 1488.) Nonetheless, the juvenile court has

                                              5
discretion to grant reunification services to a mere biological father if the services will
benefit the child. (§ 361.5, subd. (a) [“Upon a finding and declaration of paternity by the
juvenile court or proof of a prior declaration of paternity by any court of competent
jurisdiction, the juvenile court may order services for the child and the biological father,
if the court determines that the services will benefit the child”]; In re B.C., supra, 205
Cal.App.4th at p. 1312, fn. 3; In re Raphael P. (2002) 97 Cal. App. 4th 716, 727, fn. 7.)
Here, there is no reasonable possibility reunification would have been ordered at the
disposition hearing, because Anthony could not gain custody within the requisite time
period for reunifying. Under these circumstances Anthony’s prison term would not be
completed within the 12-month reunification period. Thus, there is no possibility the
juvenile court would have found that reunification services would benefit the child.
(§ 361.5, subd. (a); compare In re Kobe A., supra, 146 Cal.App.4th at pp. 1122-1123
[harmless error where there was no possibility reunification would be found to be in the
child’s best interest], In re Joshua R. (2002) 104 Cal. App. 4th 1020, 1026 [harmless error
where the court found reunification was not in the child’s best interest]; In re J.H. (2011)
198 Cal. App. 4th 635, 650 [error not harmless because it was possible that offering
reunification services would be in the child’s best interest], In re B.C., supra, 205
Cal.App.4th at pp. 1311-1312, 1315 [a determination of biological paternity was sought
not for reunification but solely so that the alleged father could meet his parental
obligations].)
       Anthony makes no contention nor offers any reason to believe that reunification
services would benefit the child. The child was under three years of age. For such a
child, the maximum time period during which reunification services may be provided
shall not exceed six months from the date physical custody was taken from the parent.
(§ 361.5, subd. (a)(1), (3); In re J.P. (2014) 229 Cal. App. 4th 108, 121.) The period may
be extended up to a maximum period of 12 months. In this case, the maximum
reunification period would be extended to September 2015. But then only if the juvenile
court finds there is a substantial probability the child will be returned to parental custody
within six months. (§ 366.21, subd. (e); In re V.C. (2010) 188 Cal. App. 4th 521, 528.)

                                              6
Anthony cannot gain custody within the requisite time period, because he will be in
custody until March 16, 2016. Moreover, Anthony had no relationship with the child. In
these circumstances, granting a reunification period would only delay resolution of the
child’s status. (§ 352, subd. (b); In re Jesusa V., supra, 32 Cal.4th at p. 625 [there is a
strong legislative policy “that dependency actions be resolved expeditiously”]; In re
Malinda S. (1990) 51 Cal. 3d 368, 384 [the state has a “legitimate interest in providing an
expedited proceeding to resolve the child’s status without further delay”]; see In re
Joshua R., supra, 104 Cal.App.4th at p. 1026.) Any alleged error is harmless.


                                     IV. DISPOSITION


       The extraordinary relief writ petition is denied.
                             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                             TURNER, P. J.



We concur:



       KRIEGLER, J.



       KIRSCHNER, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                              7